Title: To John Adams from John Farmer, 12 June 1819
From: Farmer, John
To: Adams, John


				
					Respected Sir,
					Billerica, 12 June, 1819.
				
				Permit an humble individual to present you a memoir of one of the ancient towns of Massachusetts, which claims some affinity with Braintree, as it derived from thence some of its early and most respectable inhabitants. The Brackett and Tompson families might be mentioned among those which emigrated from Braintree, some of whose descendants were persons of influence & wealth. Both families have now become extinct.In looking over the MSS. of Capt. Jonathan Danforth, one of the first inhabitants of this place, and brother of Deputy Gov. Danforth of Cambridge, I found a Plan of the “Farme of Capt. Adams,” one of the early inhabitants of Chelmsford. As I have been informed that there existed a relationship between those of Chelmsford and Braintree, I intended to send it to you, but I find it has got mislaid.Should I however find it, and if it would be acceptable, I will send it.With the highest respect, / your most Obt. and very / humble servt. 
				
					John Farmer.
				
				
			